EXHIBIT 10.2

 

Executive Officer Form

 

«GrantDate»

 

 

«FirstName»«LastName»

«Address1»

«City», «State» «PostalCode»

 

Re:                               Grant of Restricted Units

 

Dear «FirstName»:

 

I am pleased to inform you that you have been granted «Units» Phantom Units as
of the above date pursuant to the Company’s 2005 Long-Term Incentive Plan (the
“Plan”).  In addition, in tandem with each Phantom Unit you have been granted a
distribution equivalent right (a “DER”). The terms and conditions of this grant
are as set forth below.

 

1.                       Subject to the further provisions of this Agreement,
your Phantom Units shall vest (become payable in the form of one Common Unit of
Plains All American Pipeline, L.P. for each Phantom Unit) as follows: (i) 40%
shall vest upon the later to occur of the May 2007 Distribution Date and the
date on which the Partnership pays a quarterly dividend of $0.65 per unit, (ii)
30% shall vest upon the later to occur of the May 2009 Distribution Date and the
date on which the Partnership pays a quarterly distribution of $0.70 per unit,
and (iii) 30% shall vest upon the later to occur of the May 2010 Distribution
Date and the date on which the Partnership pays a quarterly distribution of
$0.75 per unit.  Any remaining Phantom Units that are not vested by the sixth
anniversary of the grant date shall vest on the May 2011 Distribution Date.

 

2.                       Subject to the further provisions of this Agreement,
your DERs shall vest (become payable in cash) as follows: (i) 40% shall vest
upon and effective with the earlier to occur of the May 2007 Distribution Date
and the date on which the Partnership pays a quarterly dividend of $0.65 per
unit, (ii) 15% shall vest upon and effective with the earlier to occur of the
May 2008 Distribution Date and the date on which the Partnership pays a
quarterly distribution of $0.675 per unit, (iii) 15% shall vest upon and
effective with the earlier to occur of the May 2009 Distribution Date and the
date on which the Partnership pays a quarterly distribution of $0.70 per unit,
(iv) 15% shall vest upon and effective with the earlier to occur of the May 2010
Distribution Date and the date on which the Partnership pays a quarterly
distribution of $.725 per unit, and (iv) 15% shall vest upon and effective with
the earlier to occur of the May 2010 Distribution Date and the date on which the
Partnership pays a quarterly distribution of $0.75 per unit.

 

--------------------------------------------------------------------------------


 

3.                       Your DERs shall not accrue payments prior to vesting.

 

4.                       Any distribution level required for vesting under
paragraphs 1 or 2 above shall be proportionately reduced or increased for any
split or reverse split, respectively, of the Units, or any event or transaction
having similar effect.

 

5.                       Upon vesting of any Phantom Units, an equivalent number
of DERs will expire.  Any such DERs that are vested prior to, or that would vest
as of, the Distribution Date on which the Phantom Units vest, shall be payable
on such Distribution Date prior to their expiration.

 

6.                       In the event of the termination of your employment with
the Company and its Affiliates (other than in connection with a Change in Status
or by reason of your death or “disability,” as defined in paragraph 7 below),
all of your then outstanding DERs (regardless of vesting) and Phantom Units
shall automatically be forfeited as of the date of termination; provided,
however, that if the Company or its Affiliates terminate your employment other
than a Termination for Cause, any unvested Phantom Units that have satisfied all
vesting criteria as of the date of termination but for the passage of time shall
be deemed nonforfeitable on the date of termination, and shall vest on the next
following Distribution Date; provided, further, that any DERs associated with
the unvested, nonforfeitable Phantom Units described in the preceding proviso
shall not be forfeited on the date of termination, but shall be payable and
shall expire in accordance with paragraph 5 above.

 

7.                       In the event of termination of your employment with the
Company and its Affiliates by reason of your death or your “disability” (a
physical or mental infirmity that impairs your ability substantially to perform
your duties for a period of eighteen months or that the Company otherwise
determines constitutes a “disability”), all of your then outstanding Phantom
Units and tandem DERs shall be deemed 100% nonforfeitable on such date, and such
Phantom Units shall vest in accordance with paragraph 1 (other than the last
sentence thereof) and paragraph 2 above.

 

8.                       In the event of a Change of Status, all of your then
outstanding Phantom Units and tandem DERs shall be deemed 100% nonforfeitable on
such date, and such Phantom Units shall vest in full upon the next Distribution
Date.

 

9.                       Upon payment pursuant to a DER, you agree that the
Company may withhold any taxes due from your compensation as required by law. 
Upon vesting of a Phantom Unit, you agree that the Company may withhold any
taxes due from your compensation as required by law, which (in the sole
discretion of the Company) may include withholding a number of Common Units
otherwise payable to you.

 

As used herein, the phrase “Distribution Date” means the date, in any given
month and year, on which the Partnership pays a quarterly distribution.

 

--------------------------------------------------------------------------------


 

The phrase “Change in Status” means the occurrence, within three months prior to
or one year following a Change of Control, of any of the following
circumstances:  (A) any termination by the Company of your employment other than
a Termination for Cause, (B) without your consent, any removal of you from, or
any failure to re-elect you to, the positions held by you  (or substantially
equivalent positions) immediately prior to the change that may constitute a
Change in Status, or (C) any reduction in your base salary or (D) any material
reduction in your fringe benefits.

 

The phrase “Change of Control” means, and shall be deemed to have occurred upon
the occurrence of, one or more of the following events:  (i) any sale, lease,
exchange or other transfer (in one transaction or a series of related
transactions) of all or substantially all of the assets of the Partnership or
the Company to any Person and/or its Affiliates, other than to the Partnership
or the Company, including any employee benefit plan thereof; (ii) the
consolidation, reorganization, merger or any other similar transaction involving
(a) a Person other than the Partnership or the Company and (b) the Partnership,
the Company or both, (iii) any person, including any partnership, limited
partnership, syndicate or other group deemed a “person” for purposes of
Section 13(d) or 14(d) of the Securities Exchange Act of 1934, as amended,
becoming the beneficial owner, directly or indirectly, of 50% or more of the
membership interest in the Company, (iv) the persons who own membership
interests in the Company on the date hereof cease to beneficially own, directly
or indirectly, more than 50% of the membership interest in the Company, or (v)
the Company ceasing to be the general partner of the general partner of the
Partnership.

 

The phrase “Termination for Cause” shall mean severance of your employment with
the Company or its Affiliates based on your (i) failure to perform your job
function in accordance with standards described to you in writing, or (ii)
violation of the Company’s Code of Business Conduct (unless waived in accordance
with the terms thereof), in each case, with the specific failure or violation
described to you in writing.

 

The “Company” refers to Plains All American GP LLC.  The “Partnership” refers to
Plains All American Pipeline, L.P.

 

Terms used herein that are not defined herein shall have the meanings set forth
in the Plan or, if not defined in the Plan, in the Third Amended and Restated
Agreement of Limited Partnership of Plains All American Pipeline, L.P., as
amended (the “Partnership Agreement”). By signing below, you agree that the
Phantom Units and DERs granted hereunder are governed by the terms of the Plan. 
Copies of the Plan and the Partnership Agreement are available upon request. 
Please execute and return this Agreement to me.  The attached copy of this
Agreement is for your records.

 

--------------------------------------------------------------------------------


 

 

PLAINS AAP, L.P.

 

 

 

By: PLAINS ALL AMERICAN GP LLC

 

 

 

 

 

By:

 

 

 

Name:

Tim Moore

 

 

Title:

Vice President & General Counsel

 

 

 

 

 

 

 

 

«FirstName»

 

 

 

SSN:

 

 

 

 

 

Dated:

 

 

 

 

--------------------------------------------------------------------------------